Case 3:18-cv-15554-FLW-DEA Document 16 Filed 12/09/19 Page 1 of 5 PagelD: 85

JOHN J. COUGHLIN (JC-0633)
Attorney at Law LLC

800 N. Church St., Suite 107
Moorestown, NJ 08057
(856)996-1170 (phone)

(856)996-1504 (fax)
john@jjclawfirm.com

Attorney for Defendant, Jean Anderson

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY
JODIE DASHORE,
Plaintiff Civil Action No.:18-15554(FLW)
V.
JEAN ANDERSON,

also known as JEAN GHANTOUS,
also known as ROWYN ANDERSON,
also known as ROWYN BAKWIN,

Defendant.

 

DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES
PRELIMINARY STATEMENT
Defendant, by and through her undersigned counsel, states as follows as her Answer and
Affirmative Defenses:

1. Defendant admits only that Plaintiff has made the referenced allegations, and
denies all of the remaining allegations of this Paragraph.

2. Defendant denies these allegations, including because they lack specificity as
to the alleged referenced conduct of Defendant.

3. Defendant denies the allegations of this Paragraph.
Case 3:18-cv-15554-FLW-DEA Document 16 Filed 12/09/19 Page 2 of 5 PagelD: 86

4. Defendant admits only that Plaintiff seeks the referenced relief, and denies all
of the remaining allegations of this Paragraph because she is without sufficient
knowledge and information to respond to Plaintiff's claims about her alleged
loss of patients.

5. Upon information and belief, admitted.

THE PARTIES & JURISDICTION & VENUE

6. Denied as stated. Defendant admits that she was at one time a resident of the
State of Illinois.

7. Upon information and belief, admitted. However, Defendant lacks specific
knowledge with respect to Plaintiff's allegations regarding the amount in
controversy.

8. Defendant admits that venue is proper in this District, and denies all of the
remaining allegations of this Paragraph.

FACTS

9. Defendant is without sufficient knowledge and information to respond to these
allegations, and therefore denies them.

10.Defendant admits the allegations of the first sentence of this Paragraph.
Defendant denies the remaining allegations of this Paragraph.

11.Defendant denies the allegations of this Paragraph because she is without
sufficient knowledge and information to respond to them. Defendant further
states that these allegations lack specificity.

12. Denied as stated. Defendant admits the allegations of the first sentence of this

Paragraph and further admits that she posed a question to Plaintiff. Defendant
Case 3:18-cv-15554-FLW-DEA Document 16 Filed 12/09/19 Page 3 of 5 PagelD: 87

denies the remaining allegations of this Paragraph, because she is without
sufficient knowledge and information as to Plaintiff's belief.

13. Defendant denies the allegations of this Paragraph, and further states that they
lack specificity.

14. Defendant denies the allegations of this Paragraph, and further states that they
lack specificity.

15. Defendant denies the allegations of this Paragraph, and further states that they
lack specificity.

16. Defendant denies the allegations of this Paragraph, and further states that they
lack specificity.

17. Defendant denies the allegations of this Paragraph, and further states that they
lack specificity.

18. Defendant denies the allegations of this Paragraph, and further states that they
lack specificity.

19. Defendant denies the allegations of this Paragraph, and further states that they
lack specificity. However, Defendant admits that Plaintiffs birthday was
wrong.

20. Defendant denies the allegations of this Paragraph, and further states that they
lack specificity.

21.Defendant denies the allegations of this Paragraph, and further states that they
lack specificity.

22. Defendant denies these allegations because the referenced statements were

not false and defamatory. Defendant further states that, whether such
Case 3:18-cv-15554-FLW-DEA Document 16 Filed 12/09/19 Page 4 of 5 PagelD: 88

statements were false and defamatory, calls for a legal conclusion. Defendant
additionally states that Plaintiff has failed to recite the referenced statements
in their entire context, rendering same subject to false interpretation.

23.Defendant denies the allegations of this Paragraph, and further states that they
lack specificity. Defendant further states that, whether such statements were
false and defamatory, calls for a legal conclusion.

COUNT I
PERMANENT INJUNCTION

[THIS COUNT STRICKEN BY COURT ORDER SEPTEMBER 27, 2019]
COUNT If
DEFAMATION - LIBEL AND SLANDER
27.Defendant’s responses to the prior allegation of the complaint are hereby
incorporated by reference as if set forth fully and at length herein.
28.Defendant denies making false and defamatory statements.

29. Defendant denies making false and defamatory statements.

30. Defendant denies making false and defamatory statements.

31. Defendant denies making false and defamatory statements.

32. Defendant denies making false and defamatory statements.

WHEREFORE, Defendant, by and through her undersigned counsel, respectfully requests
that judgment be entered in her favor and against the Defendant, and for such other relief as is
appropriate.

AFFIRMATIVE DEFENSES
The complaint fails to state claims upon which relief can be granted.

The claims are barred by the Statute of Limitations.
Case 3:18-cv-15554-FLW-DEA Document 16 Filed 12/09/19 Page 5 of 5 PagelD: 89

Plaintiff's alleged damages do not meet or exceed the minimum amount in controversy of $75,000
and this Court therefore lacks subject matter jurisdiction.

Plaintiffs’ claims are barred by the doctrine of unclean hands.

Plaintiffs’ claims are barred by the doctrine of estoppel.

Plaintiffs’ claims are barred by the doctrine of accord and satisfaction.

Plaintiffs’ claims are barred by the doctrine of waiver.

Plaintiffs’ claims are barred by the doctrine of consent.

Plaintiffs suffered no harm or damages that was caused by defendant’s conduct, acts or omissions.

Any alleged harm suffered by plaintiffs was caused exclusively by plaintiff's conduct, acts or

k 6.

jor cp GHLIN, Esquire
Attorndy fon Defendant, Jean Anderson
Attorney I.D. No. JC0633

800 N. Church St. Suite 107
Moorestown NJ 08057

(856) 996 - 1170

Fax: (856) 996-1504
john@jclawfirm.com

omissions.
